Citation Nr: 0401048	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right hip and thigh, currently 
assigned a 10 percent evaluation, for accrued benefits 
purposes.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left leg, currently assigned a 10 
percent evaluation, for accrued benefits purposes.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound, scar of the left mandibular region, 
currently assigned a 10 percent evaluation, for accrued 
benefits purposes.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound, scar of the right wrist, 
for accrued benefits purposes.

5.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound, scar of the left middle 
finger, for accrued benefits purposes.

6.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound, scar of the right foot, 
for accrued benefits purposes.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1968 to September 
1970.  He died in January 1998, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an RO decision of 
March 1998 which denied the appellant's claims for accrued 
benefits, as listed above.





FINDINGS OF FACT

1.  At the time of the veteran's death, he had claims pending 
for increased ratings for his service-connected shell 
fragment wound residuals, and for service connection for 
PTSD. 

2.  Evidence on file at the time of the veteran's death shows 
that residuals of shell fragment wounds to the right hip and 
thigh, and of the left leg, were manifested by no more than 
moderate muscle injury.  

3.  Evidence on file at the time of the veteran's death shows 
that a scar of the left mandibular region was no more than 
moderately disfiguring.  

4.  Evidence on file at the time of the veteran's death shows 
that scars of the right wrist, left middle finger, and right 
foot did not result in pain, tenderness, ulcerations, skin 
breakdown, or functional impairment.  

5. Evidence on file at the time of the veteran's death shows 
that he had an acceptable diagnosis of PTSD related to a 
combat stressor during service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wounds to the right hip and 
thigh, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
4.73, Diagnostic Code 5313 (2003).

2.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wounds to the left leg, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.73, Diagnostic Code 
5311 (2003). 

3.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wounds to the left mandible, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.118, Diagnostic Code 
7800 (2003).

4.  The criteria for compensable evaluations for residuals of 
shell fragment wounds, scars of the right wrist, left middle 
finger, and right foot, for accrued benefits purposes, are 
not met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 
3.1000, 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

5.  PTSD was incurred in active service, for accrued benefits 
purposes.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active duty in the Marine Corps from June 
1968 to September 1970, including service in Vietnam during 
which he engaged in combat.  His decorations include the 
Combat Action Ribbon and multiple Purple Hearts.  He died in 
January 1998, and the appellant is his surviving spouse.  

Service medical records show that the veteran sustained shell 
fragment wounds on two separate occasions while he was in 
Vietnam, in March 1969 and again in September 1969.  On the 
first occasion, he sustained a deep laceration to the left 
chin, and a superficial wound to the posterior portion of the 
left hand, both of which were debrided and sutured.  In 
September 1969, he sustained shrapnel wounds to both legs, 
the right arm, and side of the head.  

A post-service March 1971 VA examination describes various 
shell fragment wound residuals.

By rating decision dated in May 1971, service connection was 
established for residuals of shell fragment wounds to the 
right hip and thigh, rated 10 percent disabling, the left 
leg, rated 10 percent disabling, the left mandibular region, 
rated 10 percent disabling, and the right wrist, left middle 
finger, and right foot, each rated noncompensable.  

In January 1996, the veteran filed a claim for service 
connection for PTSD.  

A VA examination was conducted in February 1996.  The veteran 
appeared to be under the influence of substances during this 
examination, and urine toxicology was positive for cannabis.  
The diagnoses were substance use disorder, cannabis and 
alcohol, and antisocial personality disorder.  It was felt 
that the diagnostic criteria for PTSD were not shown.

The veteran's claim for service connection for PTSD was 
denied by RO rating action in April 1996.  

Records from a private psychiatrist, Dr. J. O. Fernandez, 
dated from November 1995 to September 1997, show varying 
diagnoses, but among the diagnoses listed was PTSD due to 
Vietnam combat.  

A claim for increased ratings for the veteran's service-
connected disabilities was received in August 1997.  In 
October 1997, the veteran filed a new claim for service 
connection for PTSD.  

On a VA examination for scars in October 1997, the veteran 
complained of mild pain in the area of the left mandibular 
scar, but he was bothered more by cosmetic disfiguring, which 
he said he had to hide with a beard to avoid ridicule.  He 
said he had occasional numbness of the right wrist, and 
discomfort of the left little finger, which he stated was the 
affected finger, rather than the left middle finger.  He said 
he had an "opening" sensation in the plantar aspect of the 
right foot.  On examination of the right wrist, there were a 
5 cm long by 1mm wide linear shaped scar, and another Y-
shaped scar 3 cm long by 1 mm wide.  There was no evidence of 
a scar on the left middle finger.  On the left mandible, 
there was evidence of a 2 cm long by 1 cm wide cosmetically 
disfiguring scar, although he had a beard.  On the right foot 
there was a 7 cm long by 1 mm wide linear scar.  There was no 
tenderness, adhesions, ulcerations, breakdown of the skin, 
elevation or depression, underlying tissue loss, 
inflammation, edema, or keloid formation in any of the scars.  
The right foot scar felt hard; the remaining were of normal 
texture.  There was loss of color of the scars.  No scars 
were cosmetically disfiguring except the left mandibular scar 
which was moderately disfiguring.  There was no limitation of 
function due to the scars.  He had full range of motion of 
the right wrist, left wrist, left middle finger, and right 
foot, as well as normal muscle strength.  The examination 
report also included photographs of the scars. 

A VA examination of the muscles in October 1997 noted that 
the veteran complained of right foot pain and numbness in the 
legs.  He said he had had to quit his job because he could 
not lift heavy objects due to leg symptoms.  He said he did 
not currently receive treatment for his muscle injuries.  The 
examiner identified the right gluteus maximus and the right 
quadriceps as the affected muscles.  The veteran had no 
problems with fatigue and had full range of motion of the 
left leg, right hip and all joints of the lower extremities.  
On examination, there was a 16 cm long by 1 cm wide brownish 
colored scar on the left calf.  There was a 7 cm long, 1 cm 
wide brownish scar, non-tender, on the lateral aspect of the 
right thigh.  On the right buttock, there was a 12 cm long by 
2 cm wide scar with depression, loss of subcutaneous tissue, 
and moderate cosmetic disfiguring.  There was moderate tissue 
loss of the right gluteus maximus muscle.  There was no other 
tissue loss of affected muscles.  All scars were non-tender.  
There were moderate adhesions on the right buttock scar, with 
no adhesions on the rest of the scars.  There was tendon 
damage to the right quadriceps and right buttock, but both 
muscles were functional.  There was no sensory loss.  He had 
normal muscle strength in all muscles of both lower 
extremities, and there was no loss of muscle function.  The 
diagnosis was residuals of residuals of a shell fragment 
wounds of the right hip and thigh, and left leg.  

On a VA psychiatric examination in November 1997, urine 
toxicology tests were negative.  The examiner felt that the 
veteran's symptoms were not related to service.  The 
diagnoses were major depression, substance use disorder, 
alcohol abuse, and very strong antisocial and borderline 
personality features.  

While these claims were pending, the veteran died in January 
1998, of upper gastrointestinal bleeding, due to chronic 
liver disease, due to hepatitis C.  
In February 1998, the appellant (the veteran's widow) filed a 
claim for accrued benefits based on the veteran's 
compensation claims which were pending when he died.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the appellant has been informed of the 
evidence necessary to substantiate her claims, and of her and 
VA's respective obligations to obtain different types of 
evidence permissible for accrued benefits claims, i.e., 
evidence actually or constructively of record at the time of 
death.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of the veteran be paid to certain survivors 
including his surviving spouse.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).  

A.  Increased rating issues

Disability ratings are determined by the application of the 
VA's schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

1.  Muscle injuries

At the time of his death, the veteran was in receipt of 10 
percent ratings each for residuals of a shell fragment wound 
affecting muscle group XIII (his right hip and thigh wound) 
and muscle group XI (left leg wound).  Muscle Group XIII is 
comprised of the posterior thigh and hamstring groups of 
muscles, with the function affecting range of motion of the 
thigh and knee.  38 C.F.R. § 4.73, Code 5313.  Muscle Group 
XI encompasses the posterior and lateral crural muscles and 
the muscles of the calf, and their functions include 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  
38 C.F.R. § 4.73, Code 5311.

The 10 percent ratings for each disability reflect moderate 
muscle injury, while a 20 percent evaluation is in order for 
moderately severe disability.  38 C.F.R. § 4.73, Codes 5313, 
5311.  

Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

The service and post-service medical records indicate that 
the veteran sustained injury from shrapnel fragments, without 
the explosive effect of a high velocity missile, or a large 
low velocity missile, reflective of moderate muscle injury.  
The VA examination in October 1997 disclosed moderate tissue 
loss in the right gluteus maximus muscle, with tendon damage 
to the right quadriceps and right buttock, and moderate 
adhesions on the right buttock scar.  However, the muscles 
were functional, and there was no loss of muscle function or 
strength, or of sensation.  In the left lower leg, there was 
no loss of tissue, strength, sensation, or muscle function.  
In sum, there was no more than moderate muscle injury from 
the right hip and thigh wound, and there was no more than 
moderate muscle injury from the left leg wound.  Moderately 
severe muscle injury is not indicated, and the disability 
picture for these disabilities does not more nearly 
approximate the criteria required for the next higher rating.  
See 38 C.F.R. § 4.7.  The right hip and thigh wound residuals 
were no more than 10 percent disabling, and the left leg 
wound residuals were no more than 10 percent disabling.

As the preponderance of the evidence is against the claims 
for increased ratings for residuals of a shell fragment 
wounds of the right hip and thigh and the left leg, for 
accrued benefits purposes, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

2.  Scars

Recent changes in the rating schedule for evaluating scars 
are not applicable for this claim for accrued benefits, since 
the veteran died in 1998, and the revised regulations are 
only effective beginning August 30, 2002.  See 67 Fed.Reg. 
49590 (2002).  

The rating criteria in effect for this appeal provide that 
scars of the head and neck which are moderately disfiguring 
warrant a 10 percent rating.  For severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent rating is 
warranted.  38 C.F.R. § 4.118, Code 7800 (2002).  Superficial 
scars which are poorly nourished scars with repeated 
ulcerations, or tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002).  Other scars are rated on the basis 
of limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  

With respect to the mandibular scar, rated 10 percent 
disabling, the VA examination resulted in a conclusion that 
the 2 cm long by 1 cm wide scar of the left mandible was 
moderately disfiguring.  Although the veteran felt that the 
scar was so disabling that he had to cover it with a beard, 
the objective evidence, including photographs at the VA 
examination, simply does not show unsightly deformity or 
severe disfigurement.  Consequently, an increased rating, for 
accrued benefits purposes, is not warranted.  

Concerning the remaining scars, evaluated noncompensably 
disabling, although there were 2 scars of significant size on 
the right wrist, there was no tenderness, adhesions, 
ulceration, breakdown of the skin, elevation or depression, 
underlying tissue loss, inflammation, edema, or keloid 
formation on examination.  Further, although he said he had 
occasional numbness of the right wrist, there was no loss of 
function, muscle strength, or range of motion.  There was no 
evidence of a scar on the left middle finger, and function of 
that finger was normal.  While the veteran described an 
"opening" sensation in his right foot scar on examination, 
and the examination disclosed that the scar felt hard, there 
was no actual tenderness or pain noted, or ulceration, skin 
breakdown, or limitation of function.  Accordingly, the a 
compensable rating is not warranted for any of these scars.  

The preponderance of the evidence is against the claims for 
increased ratings for the wound scars of the left mandible, 
right wrist, left middle finger, and right foot, for accrued 
benefits purposes.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

3.  Extraschedular rating

The appellant has requested an extraschedular rating for the 
veteran's service-connected disabilities, for accrued 
benefits purposes.  The Board does not have the authority to 
assign an extraschedular higher rating in the first instance, 
and under the circumstances of the present case there is no 
basis to refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet.App. 337 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
The objective evidence does not suggest such factors with 
respect to the service-connected conditions, and it is not 
impractical to use the regular schedular rating standards in 
this case.  Thus the Board will not refer the case for 
consideration of extraschedular ratings.

B.  Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Although the RO previously denied the veteran's claim for 
PTSD, and the veteran did not appeal that decision, evidence 
received since then shows a diagnosis of PTSD, which was not 
of record at the time of the previous decision.  Under the 
circumstances, the Board agrees with the RO that the claim 
was reopened by new and material evidence, and thus the claim 
will be reviewed on a de novo basis.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

The veteran clearly had the requisite stressor, with 
demonstrated combat exposure and shell fragment wounds.  
However, what is less clear is whether he had a valid 
diagnosis of PTSD.  In this regard, both VA examinations 
resulted in a conclusion that he did not have PTSD.  On the 
other hand, private medical records include, among multiple 
diagnoses, a diagnosis of PTSD related to Vietnam stressors.  
There is conflicting medical evidence as to whether the 
veteran had a valid PTSD diagnosis.  On this point, the 
evidence is about equally divided, and thus reasonable doubt 
is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b).

In sum, the medical evidence shows the veteran had an 
acceptable diagnosis of PTSD which was medically linked to a 
substantiated service stressor.  All elements for service 
connection for PTSD are established.  The Board concludes 
that PTSD was incurred in service, warranting service 
connection for accrued benefits purposes.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Increased ratings for residuals of shell fragment wounds to 
the right hip and thigh, left leg, left mandibular region, 
right wrist, left middle finger, and right foot, for accrued 
benefits purposes, are denied.

Service connection for PTSD, for accrued benefits purposes, 
is granted. 


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



